      Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ROBERT VANDERPLOEG,                           )
                                              )
                        Plaintiff,            )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
MDDS MARINAGATE, LLC,                         )
                                              )
                        Defendant.            )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, MDDS MARINAGATE, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).            In support thereof, Plaintiff

respectfully shows this Court as follows:

                                       JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

MDDS MARINAGATE, LLC, failure to remove physical barriers to access and violations of

Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                  1
      Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 2 of 13



        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, MDDS MARINAGATE, LLC (hereinafter “MDDS MARINAGATE,

LLC”), is a Texas limited liability company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, MDDS MARINAGATE, LLC, may be properly served with process

via its registered agent for service, to wit: c/o Danny M. Sheena, Registered Agent, 2500 West

Loop South, Suite 518, Houston, TX 77027.

                                  FACTUAL ALLEGATIONS

        9.      On or about January 5, 2020, Plaintiff was a customer at “Jinya Ramen Bar,” a

business located at 18299 Egret Bay Blvd., Houston, TX 77058, referenced herein as the “Jinya

Ramen Bar.”

        10.     Jinya Ramen Bar is located on the property owned by Defendant, MDDS

MARINAGATE, LLC.



                                                 2
      Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 3 of 13



       11.     Defendant, MDDS MARINAGATE, LLC, is the owner or co-owner of the real

property and improvements that Jinya Ramen Bar is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       12.     Plaintiff lives 3 miles from Jinya Ramen Bar and the Property.

       13.     Plaintiff’s access to the business located at 18299 Egret Bay Blvd., Houston, TX

77058, Harris County Property Appraiser’s parcel/identification number 1163430000001 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA violations

that exist at the Property, including those set forth in this Complaint.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and the Property is accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property is made accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends to revisit the Property to purchase goods and/or services as well

as for Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers to

access and engage in a futile gesture of visiting the public accommodation known to Plaintiff to

have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access at the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to



                                                  3
      Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 4 of 13



suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;



                                                  4
      Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 5 of 13



       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.      Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at he Property that precluded and/or limit his



                                                 5
      Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 6 of 13



access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant has discriminated against Plaintiff (and others with disabilities) by

denying him access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of the Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that exist at

the Property, including those specifically set forth herein, and make the Property accessible to

and usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of



                                                 6
      Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 7 of 13



the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 18111, there are three accessible parking spaces that have a surface

               slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

               standards and are not level. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (ii)    Near Unit 18111, the ground surfaces of one of the accessible parking spaces have

               vertical rises in excess of ¼ (one quarter) inch in height, are not stable or slip

               resistant, have broken or unstable surfaces or otherwise fail to comply with

               Sections 302 and 303 of the 2010 ADAAG standards. This violation made it

               dangerous and difficult for Plaintiff to access the units of the Property.

       (iii)   Near Unit 18111, there is a policy of placing a parking stop in the access aisle of

               one of the accessible parking spaces which improperly encourages parking in the

               access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

               violation made it difficult for Plaintiff to leave a vehicle when parked in this

               accessible parking space.

       (iv)    Near Unit 18111, there are three accessible parking spaces that are missing proper

               identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

               This violation made it difficult for Plaintiff to locate an accessible parking space.

       (v)     Near Unit 18111, two of the accessible parking spaces are not located on the

               shortest distance to the accessible route leading to the accessible entrances in

               violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation made

               it difficult for Plaintiff to access the units of the Property.



                                                   7
Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 8 of 13



 (vi)       Near Unit 18111, the ground surfaces of the accessible ramp have vertical rises in

            excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

            broken or unstable surfaces or otherwise fail to comply with Sections 302, 303

            and 405.4 of the 2010 ADAAG standards. This violation made it dangerous and

            difficult for Plaintiff to access the units of the Property.

 (vii)      Near Unit 18111, the accessible ramp servicing the Property lacks clear and level

            landings at the top of the accessible ramp in violation of Section 406.4 and

            405.7.4 of the 2010 ADAAG standards. This violation made it dangerous and

            difficult for Plaintiff to access the units of the Property.

 (viii)     There are changes in level in the Property exceeding ½ (one-half) inch that are not

            accessible ramped in violation of Section 303.4 of the 2010 ADAAG standards.

            Specifically, there is an approximately 1 (one) inch vertical rise at the accessible

            entrance to multiple units of the Property, thus rendering these units of the

            Property, at best, dangerously accessible, at worst, totally inaccessible. This

            violation made it dangerous and difficult for Plaintiff to access the units of the

            Property.

 (ix) The doorways of many accessible entrances at the Property are not level in violation

        of section 404.2.4.4 of the 2010 ADAAG standards. This violation made it difficult

        for Plaintiff to access the units of the Property.

 (x) Due to the accessible barriers present at the accessible entrances at many of units at

        the Property, many accessible entrances of the Property lack at least one accessible

        route provided within the site to the public streets and sidewalks in violation of

        section 206.2.1 of the 2010 ADAAG standards.



                                               8
Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 9 of 13



 (xi) The Property lacks signage identified by the International Symbol of Accessibility

     that indicates the location of the nearest entrance complying with section 404 of the

     2010 ADAAG standards, if such an entrance exists. This policy decision by

     Defendant violates section 216.6 of the 2010 ADAAG Standards. This violation

     made it difficult for Plaintiff to find an accessible entrance.

 (xii)    There is not at least one accessible entrance to each tenant space in the Property

     that complies with section 404 of the 2010 ADAAG standards which is a violation of

     section 206.4.5 of the 2010 ADAAG Standards.

 (xiii)   In the rear of the Property, the ground surfaces of the two accessible parking

          spaces have vertical rises in excess of ¼ (one quarter) inch in height, are not

          stable or slip resistant, have broken or unstable surfaces or otherwise fail to

          comply with Sections 302, 303 and 502.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access the units of the

          Property.

 (xiv)    In the rear of the Property, there are two accessible parking spaces that are

          missing proper identification signs in violation of Section 502.6 of the 2010

          ADAAG standards. This violation made it difficult for Plaintiff to locate an

          accessible parking space.

 (xv)     In the rear of the Property, the ground surfaces of the accessible route leading

          from the accessible parking spaces to the accessible ramp have vertical rises in

          excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

          broken or unstable surfaces or otherwise fail to comply with Sections 302 and 303




                                            9
Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 10 of 13



         of the 2010 ADAAG standards. This violation made it dangerous and difficult for

         Plaintiff to access the units of the Property.

 (xvi)   Leading from the back ramp in the access route due to tiles protruding upward

         there is an excessive vertical rise along the accessible route or path in violation of

         Sections 303.2 of the 2010 ADAAG standards. This violation made it dangerous

         and difficult for Plaintiff to access public features of the Property.

 (xvii) At the southern building on the Property, the accessible parking space is missing a

         proper identification sign in violation of Section 502.6 of the 2010 ADAAG

         standards. This violation made it difficult for Plaintiff to locate an accessible

         parking space.

 (xviii) Near Unit 18307, the access aisle to the accessible parking space is not level due

         to the presence of an accessible ramp in the access aisle in violation of Section

         502.4 of the 2010 ADAAG standards. This violation made it dangerous and

         difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

 (xix)   Near Unit 18307, the accessible curb ramp is improperly protruding into the

         access aisle of the accessible parking space in violation of Section 406.5 of the

         2010 ADAAG Standards. This violation made it difficult and dangerous for

         Plaintiff to exit/enter their vehicle.

 (xx)    Near Unit 18307, the accessible parking space is not level due to the presence of

         an accessible ramp in the accessible parking space in violation of Section 502.4 of

         the 2010 ADAAG standards. This violation made it dangerous and difficult for

         Plaintiff to exit and enter their vehicle while parked at the Property. In addition,

         the accessible curb ramp is improperly protruding into the accessible parking



                                            10
     Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 11 of 13



               space in violation of Section 406.5 of the 2010 ADAAG Standards.                  This

               violation made it difficult and dangerous for Plaintiff to exit/enter their vehicle.

       (xxi)   Near Unit 18307, the accessible parking space is missing a proper identification

               sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

               made it difficult for Plaintiff to locate an accessible parking space.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant has the

financial resources to make the necessary modifications as the market value of the Property is

listed as $7,842,737.00 on the Harris County Property Appraiser web site..

       37.     Upon information and good faith belief, the Property has been altered since 2010.

       38.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG



                                                 11
     Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 12 of 13



standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       39.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

is required to remove the physical barriers, dangerous conditions and ADA violations that exist

at the Property, including those alleged herein.

       40.     Plaintiff’s requested relief serves the public interest.

       41.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       42.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       43.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, MDDS

MARINAGATE, LLC, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, MDDS MARINAGATE, LLC, in violation of the

               ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, MDDS

               MARINAGATE, LLC, from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, MDDS MARINAGATE,

               LLC, to (i) remove the physical barriers to access and (ii) alter the Property to

               make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;



                                                   12
    Case 4:20-cv-00116 Document 1 Filed on 01/12/20 in TXSD Page 13 of 13



       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.



Dated: January 12, 2020.


                                            Respectfully submitted,

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro
                                            Attorney-in-Charge for Plaintiff
                                            Southern District of Texas ID No. 3182479
                                            The Schapiro Law Group, P.L
                                            7301-A W. Palmetto Park Rd., #100A
                                            Boca Raton, FL 33433
                                            Tel: (561) 807-7388
                                            Email: schapiro@schapirolawgroup.com




                                               13
